Citation Nr: 9914853	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-17 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for continuing jaw hinge 
problems.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows he had 
certified active service from May 1985 to April 1997, with 
total prior active service of 10 years, 3 months, and 2 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to service connection for continuing jaw hinge problems.


FINDING OF FACT

The claim for entitlement to service connection for 
continuing jaw hinge problems is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for continuing 
jaw hinge problems is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records indicate that the appellant 
reported no history of jaw problems or problems with his 
teeth at his enlistment examination.  Nor was anything 
abnormal observed regarding his teeth or jaw during his 
enlistment examination.  

In March 1977 the appellant had three of his wisdom teeth 
removed.  In July 1980 the appellant was seen for pain in the 
right side of his neck, increased with swallowing, and upper 
dental pain.  The appellant was diagnosed with right 
lymphadenopathy.  

In February and March 1993 the appellant was seen for severe 
malocclusion, traumatic palatal impingement due to a deep 
overbite.  He was prescribed a nightguard.


In May 1994 the appellant was referred for a 
temporomandibular joint (TMJ) examination.  The appellant 
reported sharp, intermittent pain that was not relieved with 
medication.  He stated that the pain had been present for as 
long as he could remember.  No history of trauma was noted.  
The appellant was diagnosed with bilateral internal TMJ 
derangement.  Surgery was discussed; however, there is no 
record of him undergoing any surgery.  

No post-service medical records have been submitted or 
received.  The appellant reported no history of post-service 
medical attention in his application.  On appeal, the 
appellant reported that his continuing jaw hinge problems was 
a congenital defect that had been exacerbated in service by 
his assignment as an intelligence officer.  He stated that 
the stress of his duties and serving in hostile fire pay 
areas caused him to grind his teeth while sleeping.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  




The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Before considering whether a claimed disorder preexisted 
service or was aggravated during service the appellant must 
provide competent evidence establishing the existence of a 
current disability.  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden by 
failing to establish proof of a present disability, the Board 
finds that his claim of entitlement to service connection for 
continuing jaw hinge problems must be denied as not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992);  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that veteran was not entitled to service connection 
where there was a total lack of evidence of any hypertension 
existing since service).  

There is no evidence of the appellant receiving a current 
diagnosis for his alleged continuing jaw hinge problems.  In 
fact, there are no post-service medical records at all.  In 
his application, the appellant reported no post-service 
history of seeing any physicians for his alleged continuing 
jaw hinge problems.  

The appellant's own opinion of a current disability will not 
suffice.  While a lay person is competent to provide evidence 
on the occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The appellant is not 
competent to render his own medical diagnosis, and he has not 
presented any competent evidence of a current disability.  

Because the appellant has failed to present any competent 
evidence of a current disability, his claim must be denied as 
not well-grounded.  38 U.S.C.A. § 5107(a).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claim. The 
RO's denial of service connection based on the conclusion 
that the appellant's condition was a congenital or 
developmental defect, rather than on the issue of well-
groundedness, was not prejudicial to the veteran.

As the veteran's claim for service connection for continuing 
jaw hinge problems is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for continuing jaw hinge 
problems, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

